            Case 19-10136         Doc 2      Filed 04/10/19        Entered 04/10/19 14:08:15           Desc Main
                                                Document           Page 1 of 8
Local Form 4 (Chapter 13 Plan)                                                                                 December 2017

                                    UNITED STATES BANKRUPTCY COURT
                               Western District of North Carolina, Asheville Division
IN RE:
Guinn, Jamie Clayton & Guinn, Melissa Sue
                                                                    Case #:

TIN: XXX-XX-0893 XXX-XX-4694                                        Chapter 13
                   Debtor(s)

CHAPTER 13 PLAN –Local Plan for the Western District of North
Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“
                                                                                    Debtor”
                                                                                          ).

Part 1:     Notices: To Creditors and Other Parties in Interest

Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
have an attorney, you may wish to consult one. This is a Local Plan with changes from the National Plan. Please review
carefully and, specifically, refer to Part 8 for nonstandard provisions.

If you do not want the Court to confirm the Debtor’
                                                  s proposed Plan, or if you want the Court to consider your views on
these matters, then you and/or your attorney must file a written objection to confirmation and request for hearing on
confirmation at one of the following addresses:

      Cases filed in the Charlotte or Shelby Divisions:
      Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

      Cases filed in the Statesville Division:
      Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
      Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

      Cases filed in the Asheville or Bryson City Divisions:
      Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be
filed with the Court no later than 21 days following the conclusion of the § 341 meeting of creditors. If you mail your
objection to confirmation to the Court for filing, you must mail it early enough so that the Court will receive it on or before
the deadline stated above. You must also serve a copy of your objection to confirmation on the Debtor at the address
listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for the Debtor and the Chapter 13 Trustee will be
served electronically. If any objections to confirmation are filed with the Court, the objecting party must provide written
notice of the date, time, and location of the hearing on the objection. No hearing will be held unless an objection to
confirmation is filed. If you or your attorney do not take these steps, the Court may decide that you do not oppose the
proposed Plan of the Debtor and may enter an order confirming the Plan.

The following matters may be of particular importance. The Debtor must check one box on each line to state
whether or not the Plan includes each of the following items. If an item is checked as “Not Included”or if both
boxes are checked, the provision will be ineffective if set out later in the Plan.

1.1     A limit on the amount of a secured claim that may result in a partial              [ ]             [X] Not
        payment or no payment at all to the secured creditor (Part 3.2)                    Included        included
1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money                   [ ]             [X] Not
        security interest (Part 3.4)                                                       Included        included

                                                               1
             Case 19-10136          Doc 2        Filed 04/10/19           Entered 04/10/19 14:08:15         Desc Main
                                                    Document              Page 2 of 8
1.3     Request for termination of the 11 U.S.C. § 362 stay as to surrendered                    [X]            [ ] Not included
        collateral (Part 3.5)                                                                    Included

1.4     Request for assumption of executory contracts and/or unexpired leases                    [ ]            [X] Not
        (Part 6)                                                                                 Included       included
1.5     Nonstandard provisions                                                                   [ X]           [ ] Not included
                                                                                                 Included

Part 2:      Plan Payments and Length of Plan

2.1 Debtor will make regular payments to the Chapter 13 Trustee as follows:

$ 2,585.00 per month for a 10 % payout to unsecureds.


2.2 Regular payments to the Chapter 13 Trustee will be made from future income in the following manner:
    Check all that apply.
[X] Debtor will make payments directly to the Chapter 13 Trustee.
[ ] Debtor will make payments pursuant to a payroll deduction order.
[ ] Other (specify method of payment):                   .

2.3 Additional payments.
    Check one.
[X] None. If “
             None”is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are included here.
    Check one.
[ ] None. If “
             None”is checked, the rest of Part 3.1 need not be completed or reproduced.

[X] The Debtor will maintain the current contractual installment payments on the secured claims listed below, with any
      changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will
      be disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. Any existing
      arrearage on a listed claim will be paid in full through disbursements by the Chapter 13 Trustee, with interest, if any,
      at the rate stated. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then,
      unless otherwise ordered by the Court, all payments under this paragraph as to that collateral will cease, and all
      secured claims based on that collateral will no longer be treated by the Plan.

                                                                                   Current                           Interest rate
                                                                                 installment        Amount of             on
                                                               Value of        payment(includi     arrearage, (if     arrearage(if
         Name of creditor                Collateral            Collateral        ng escrow )           any)           applicable)
State Employees Credit Union          2457 N WS Hwy # 19E,   182,700.00               1,065.00            1,065.00          0.00%
                                      Newland, NC 28657


                                                                              Disbursed by:
                                                                              [X] Trustee
                                                                              [ ] Debtor(s)
                                                                              [ ] Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
    Check one.
[X] None. If “
             None”is checked, the rest of Part 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.

                                                                     2
           Case 19-10136         Doc 2     Filed 04/10/19              Entered 04/10/19 14:08:15                    Desc Main
                                              Document                 Page 3 of 8
    Check one.
[ ] None. If “
             None”is checked, the rest of Part 3.3 need not be completed or reproduced.

[X] The claims listed below were either:

    (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
        vehicle acquired for the personal use of the Debtor, or

    (2) incurred within 1 year (365 days) of the petition date and secured by a purchase money security interest in any
        other thing of value.

    These claims will be paid in full under the Plan with interest at the rate stated below. These payments will be
    disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.

                                                                                                             Amount of
            Name of creditor                                      Collateral                                   claim          Interest rate
                                                                                                                  36,000.00

                                                                                                           Disbursed by:
                                                                                                           [X] Trustee
                                                                                                           [ ] Debtor(s)
                                            2018 Ford Explorer - lien to SECU - 1FM5K8D86JGC32282. NADA
                                                                                                           [ ] Other
State Employees Credit Union                cle                                                                             7.50%
State Employees Credit Union                2013 Chevrolet 2500 Crew Cab, lien to State Employees Credit          20,000.00 7.50%
                                            Uni


                                                                                                           Disbursed by:
                                                                                                           [X ] Trustee
                                                                                                           [ ] Debtor(s)
                                                                                                           [ ] Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


3.4 Lien avoidance.
    Check one.
[X] None. If “
             None”is checked, the rest of Part 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
    Check one.
[ ] None. If “
             None”is checked, the rest of Part 3.5 need not be completed or reproduced.

    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

[X] The Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’
                                                                                                         s claim. The
    Debtor requests that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the
    collateral only and that the stay under § 1301 be terminated in all respects. (Notice to the Co-Debtor is required to
    terminate the § 1301 co-debtor stay.) Any allowed unsecured claim resulting from the disposition of the collateral
    will be treated in Part 5 of this Plan below.

              Name of creditor                                             Collateral                                  Claim Amount
Onemain Financial                                 2006 Ford Mustang lien to One Main - debtors are                                  5,200.00
                                                  surrendering.


Part 4:    Treatment of Fees and Priority Claims

4.1 General

    The Chapter 13 Trustee’  s fees and all allowed priority claims, including domestic support obligations other than those
    treated in Part 4.5 below, will be paid in full without post-petition interest. Payments on all fees and priority claims,
    other than domestic support obligations, will be disbursed by the Chapter 13 Trustee, rather than the Debtor directly.

                                                                   3
          Case 19-10136          Doc 2     Filed 04/10/19       Entered 04/10/19 14:08:15          Desc Main
                                              Document          Page 4 of 8
   Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the Debtor
   directly, rather than by the Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of the Plan. This
   provision includes all regular post-petition payments, as well as any pre-petition or post-petition payment arrearages
   that may exist.

4.2 Chapter 13 Trustee’
                      s fees

   The Chapter 13 Trustee’
                         s fees are governed by statute and may change during the course of the case.

4.3 Debtor’
          s Attorney’
                    s fees

   (a) The total base attorney’
                              s fee is $ 4,500.00.

   (b) The balance of the base fee owed to the attorney is $ 4,000.00.

4.4 Priority claims other than attorney’
                                       s fees and those treated in § 4.5.

   Check all that apply.

   [ ] None. If “
                None”is checked, the rest of § 4.4 need not be completed or reproduced.
   [X] Section 507(a) priority claims other than domestic support obligations (generally taxes and other government
       obligations).

                       Name of creditor                                            Claim Amount
Internal Revenue Servic                                     3,700.00

   [ ] Domestic Support Obligations

                                                                                                         Pre-petition
                                          Mailing Address (incl. city, state and                     arrearage amount,
          Name of creditor                             zip code)                     Telephone #            if any
None


4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

   Check one.

   [X] None. If “
                None”is checked, the rest of Part 4.5 need not be completed or reproduced.

Part 5:   Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

   Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the Chapter 13
   Trustee. If more than one option is checked, the option providing the largest pro rata payment will be effective.

   [ ] The funds remaining after disbursements have been made to all other creditors provided for in this Plan, for an
       estimated payout of
                       %. (This is a base plan.)

       OR

   [X] Payment of a 10% composition as set forth in Part 2 of the Plan. (This is a percentage plan.)

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims.
    Check One.

   [X] None. If “
                None”is checked, the rest of Part 5.2 need not be completed or reproduced.

                                                            4
           Case 19-10136         Doc 2      Filed 04/10/19        Entered 04/10/19 14:08:15           Desc Main
                                               Document           Page 5 of 8
5.3 Other separately classified nonpriority unsecured claims.
    Check One.

    [X] None. If “
                 None”is checked, the rest of Part 5.3 need not be completed or reproduced.

Part 6:    Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All
    other executory contracts and unexpired leases are rejected.
    Check one.

    [X] None. If “
                 None”is checked, the rest of Part 6.1 need not be completed or reproduced.

Part 7:    Vesting of Property of the Estate

7.1 Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the kind specified in
    11 U.S.C. § 1306 acquired by the Debtor after commencement of the case but before the case is closed, dismissed,
    or converted to one under another chapter of the Code. All property of the Debtor remains vested in the estate and
    will vest in the Debtor upon entry of the final decree.

Part 8:    Nonstandard Plan Provisions

8.1 Nonstandard Plan Provisions

    A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating from it.
    Nonstandard provisions set out elsewhere in this Local Plan are adopted in Part 8.

    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

8.1.1   Insurance information for all secured claims (real property or motor vehicles):

                                                                                          Vehicle
              Collateral                      Insurance Agent and Address                 Mileage               VIN
2018 Ford Explorer                       Western Heritage insurance                             21,000 1FM5K8D86JGC322
                                         1340 H Patton Ave.                                                         82
                                         Asheville, NC 28801
2013 Chevrolet truck                     Same as above                                        121,000 1GC1KXEG8DF1117
                                                                                                                   83
House and lot Newland                    Same as above

8.1.2   To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both secured and
        unsecured creditors must file proofs of their claims. Secured claims that are not timely filed may be disallowed or
        subordinated to other claims upon further order of the Court.

8.1.3   Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim for good
        cause shown.

8.1.4   Unless otherwise specifically ordered, any creditor holding a claim secured by property which is removed from
        the protection of the automatic stay, whether by judicial action, voluntary surrender, or through operation of the
        Plan, will receive no further distribution from the Chapter 13 Trustee unless an itemized proof of claim for any
        unsecured deficiency balance is filed within 120 days (or 180 days if the property is real estate or manufactured
        housing), or such other period as the Court orders, after the removal of the property from the protection of the
        automatic stay. The removal date shall be the date of the entry of an order confirming the Plan, modifying the
        Plan, or granting relief from stay. This provision also applies to other creditors who may claim an interest in, or a
        lien upon, property that is removed from the protection of the automatic stay or surrendered to another lien
        holder.

8.1.5   If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured creditor, the

                                                              5
           Case 19-10136         Doc 2      Filed 04/10/19        Entered 04/10/19 14:08:15           Desc Main
                                               Document           Page 6 of 8
        creditor shall be treated as unsecured for purposes of distribution and for any other purpose under the Plan and
        the debt shall be subject to discharge.

8.1.6   All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in the Plan or
        will accrue no interest if the Plan so designates. For purposes of distribution, an “Administrative Arrearage”as
        defined by Local Rule 3003-1 will be included as a separate arrearage claim for payment by the Chapter 13
        Trustee or added to any pre-petition arrearage claim.

8.1.7   The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant changes
        in net monthly income that may occur during the pendency of the case and shall amend the appropriate
        schedules previously filed in the case accordingly.

8.1.8   Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such Creditors,
        with respect to application of mortgage and mortgage-related payments, to comply with the provisions of 11
        U.S.C. § 524(i), Local Rule 3003-1, and Local Rule 4001-1(e) relating to Arrearages, Administrative Arrearages,
        Mortgage Payments, and Conduit Mortgage Payments. The terms of Local Rule 3003-1 are specifically
        incorporated herein by reference as if completely set forth with respect to the acceptance and application of all
        funds pursuant to the Conduit Mortgage Payment Rule. As a result, all Conduit Creditors and/or servicers for
        Conduit Creditors shall have an affirmative duty to do the following upon confirmation of the Plan:

        (a) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated to the
            pre-petition arrearage claim and the administrative arrearage claim only to such claims;

        (b) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated as Conduit
            Mortgage Payments beginning with the calendar month and year designated for such payment by the Court
            in the Order Confirming Plan;

        (c) Properly apply all post-petition payments received directly from the Debtor in a non-conduit mortgage plan
            only to post-petition payments unless otherwise ordered by the Court;

        (d) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor based
            solely on a pre-petition default;

        (e) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor
            (including additional interest, escrow, and taxes) unless notice of such fees and charges has been timely filed
            pursuant to the applicable Federal Rule of Bankruptcy Procedure and a proof of claim has been filed and has
            not been disallowed upon objection of the Chapter 13 Trustee or the Debtor;

        (f) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule
            of Bankruptcy Procedure and are added to the Plan, to apply only payments received from the Chapter 13
            Trustee that are designated as payment of such fees and charges only to such fees and charges; and

        (g) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule
            of Bankruptcy Procedure and are NOT added to the Plan, to apply only payments received directly from the
            Debtor and designated as payments of such fees and charges only to such fees and charges.

8.1.9   If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a change in a
        variable interest rate, or if any post-petition fees or expenses are added to the Plan, and an increase in the plan
        payment is required as a result, the Debtor shall thereafter make such increased plan payment as is necessary.
        Provided, however, that the Conduit Creditor shall have complied with the requirements of the applicable Federal
        Rule of Bankruptcy Procedure for the allowance of such Conduit Mortgage Payment change or addition of such
        fees and expenses. The Chapter 13 Trustee shall file notice of the required plan payment increase with the Court
        and serve a copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor
        through CM/ECF.

8.1.10 All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the
       administration of this Chapter 13 case.

8.1.11 Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter 13 cases
       to permit affected secured creditors to contact the Debtor about the status of insurance coverage on property

                                                              6
           Case 19-10136         Doc 2      Filed 04/10/19         Entered 04/10/19 14:08:15          Desc Main
                                               Document            Page 7 of 8
        used as collateral and, if there are direct payments being made to creditors, to allow affected secured creditors to
        contact the Debtor in writing about any direct payment default and to require affected secured creditors to send
        statements, payment coupons, or other correspondence to the Debtor that the creditor sends to its
        non-bankruptcy debtor customers. Such actions do not constitute violations of 11 U.S.C. § 362(a).

8.1.12 Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee payments
       to creditors will be disbursed in the following order of priority:

        (a) Administrative, including administrative priority, and secured claims to be paid in full; then,

        (b) Pre-petition priority unsecured claims to be paid in full; then,

        (c) Nonpriority unsecured claims.

8.1.13 Any creditor’
                   s failure to object to confirmation of the proposed Plan shall constitute the creditor’
                                                                                                         s acceptance of
       the treatment of its claim(s) as proposed in the Plan.

8.1.14 The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless claimants
       are paid in full (100% of claims) or unless otherwise ordered by the Court.

8.1.15 Other Non-Standard Provisions, including Special Terms:


Part 9:    Signature(s):

9.1 Signatures of Debtor and Debtor’
                                   s Attorney

I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to all
matters set forth herein.




/s/ Jamie Clayton Guinn                                            /s/ Melissa Sue Guinn
Signature of Debtor 1                                              Signature of Debtor 2

Executed on 3/22/2019                                              Executed on 3/22/2019

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this
document.

                                                                   Date: 3/22/2019


/s/ Roderick H. Willcox Jr.
Signature of Attorney for Debtor(s)


Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions
as noted in the Plan, the Debtor and the Debtor’ s attorney certify by filing this document that the wording and
order of the provisions in this Chapter 13 Plan are substantially similar to those contained in Official Form 113.




                                                               7
           Case 19-10136         Doc 2     Filed 04/10/19        Entered 04/10/19 14:08:15         Desc Main
                                              Document           Page 8 of 8
                                              CERTIFICATE OF SERVICE

This is to certify that I have this day served each party or counsel of record indicated on the list attached hereto in the
foregoing matter with a copy of this Chapter 13 Plan by depositing in the United States mail a copy of same in a properly
addressed envelope with first class postage thereon. Attorneys were served electronically.

        This the 22nd day of March, 2019 .


                                 Roderick H. Willcox Jr PO Box 442 Morganton, NC 28680 Attorney Name and Address
                                                                                        25033 N.C. State Bar No.




                                                             8
